Herlihy, P. J.,
Appeal by the employer and its insurance carrier from a decision of the Workmen’s Compensation Board, filed August 6, 1969. The claimant suffered an industrial accident on July 12, 1966 and an unrelated nonindustrial stroke in July of 1967. The medical evidence establishes that as of the date of the last Referee hearing, the claimant was to some extent disabled as a result of the nonindustrial accident. The board has found that the claimant had a continuing disability causally related to the industrial accident and an earning capacity of 66%%. The board, however, failed to find what part of the % disability was related to the nonindustrial accident and affirmed an award which would appear to result in compensation for the entire disability and which is contrary to the evidence adduced. The appellants conceded liability before the board to the extent of $20 per week. Decision reversed, and matter remitted to the board for further proceedings not inconsistent herewith, with costs to appellants against the Workmen’s 'Compensation Board. Herlihy, P. J., Reynolds, Aulisi, Staley, Jr., and Greenblott, JJ., concur in memorandum by Herlihy, P. J.